Title: From Thomas Jefferson to Markes Vandewall, 29 June 1804
From: Jefferson, Thomas
To: Vandewall, Markes


          
            Sir
            Washington June 29. 04.
          
          We have occasion to get a delicate pocket instrument conveyed from Bishop Madison in Williamsburg to this place. it cannot come safely but in the pocket of a passenger as, if put in his baggage, the jolting of the carriage would derange it. I have asked him to put it into the hands of a careful passenger in the stage from Williamsburg, to be delivered to you: and I have to ask the favor of you to find at the stage office of Richmond some trusty passenger coming on here who will undertake either to deliver it to me, or at the post office here where it will be safe, and that you would be so good as to do this by the first stage after you recieve the instrument from the bishop. it being for a public purpose induces me to give you this trouble. Accept my respectful salutations.
          
            Th: Jefferson 
          
        